DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

1.	Claims 1-18 and 21-22 are allowable subject matter over the prior art Ko (US 2008/0247330).
2.	Claim 1 discloses an antenna selection method that includes determining, based on a service requirement of the device, L antennas from N antennas that are deployed in the device, wherein the L antennas are configured to transmit data, wherein N iS a positive integer greater than 2, and wherein L is a positive integer greater than or equal to 2 and less than N;
    PNG
    media_image1.png
    24
    485
    media_image1.png
    Greyscale
reserved antennas comprise a maximum signal-to-noise ratio (SNR) in a target antenna set used in previous data transmission within a preset                                                                                                               duration, wherein L1 and L2 are positive integers, and wherein a sum of Li and L2 is equal to L; determining, in M2 antenna sets, an antenna set comprising a maximum channel capacity as a target antenna set, wherein the M2 antenna sets comprise  the M1, antenna sets and the L1; reserved antennas, wherein M1 and M2 are positive integers, and wherein M1 is equal to M2; and switching an antenna selection circuit to antennas in the target 

3.	Claim 1-18 and 21-22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637